928 F.2d 1134
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James TRIPLETT, Defendant-Appellant.
No. 91-3053.
United States Court of Appeals, Sixth Circuit.
March 21, 1991.

S.D.Ohio, No. 90-00186;  Halschuh (C.J.)
S.D.Ohio
APPEAL DISMISSED.
Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellee's motion to dismiss the appeal as having been taken from a nonappealable order.  Appellant responded and filed a motion to stay the district court's order of December 19, 1990.


2
A review of the documents before the court indicates that on December 19, 1990, the district court filed an order directing that pursuant to 18 U.S.C. Sec. 4241(b) a psychiatric or psychological evaluation of appellant be conducted for use in determining appellant's competency to stand trial.  Appellant appealed the order on January 8, 1991.


3
This court lacks jurisdiction in this appeal.  Although an order determining competency or incompetency to stand trial may be appealable, an order which merely directs that an evaluation take place is not appealable.    United States v. Cheama, 730 F.2d 1383, 1386 (10th Cir.1984).


4
It is ORDERED that the motion for stay be denied, the motion to dismiss be granted and the appeal be, and it hereby is, dismissed.  Rule 8(a), Rules of the Sixth Circuit.